DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nam et al. U.S. Patent Publication No. 2015/0154908 (hereinafter Nam).
Consider claim 21, Nam teaches a method of driving an organic light-emitting display device (Figures 4, 6-7) including a gate driver (Figure 4, 13), a data driver (Figure 4, 12), a plurality of data lines and a plurality of gate lines (Figure 4, lines 14-15), the method comprising: supplying a gate signal, via the gate driver, to a second transistor (Figures 6-7, ST1 and 15A), the second transistor including a first electrode connected to a corresponding data line, a gate electrode connected to a corresponding gate line, and a second electrode connected to a second node (Figure 6, ST1 is connected to 14a, 15A and N1); supplying a sensing voltage through the corresponding data line to the second node (Figures 6-7, Scan during Tpg); supplying a sensing control signal to a third transistor to turn on the third transistor (Figures 6-7, ST2 and 15B), the third transistor including a first electrode connected to a third node, a gate electrode connected to a sensing signal line, and a second electrode connected to a second power supply line for supplying an initialization voltage (Figures 6-7, ST2 is connected to N2, 15B and 14B, where 14B supplies Vpre during Tpg), the sensing control signal being supplied through the sensing signal line (Figures 6-7, SEN and 15B); supplying the initialization voltage to the third node through the second power supply line (Figures 6-7, Vpre during Tpg when SW1 is ON); electrically disconnecting the second transistor and the second power supply line which results in a floating state of the second node and the third node (Figure 6-7, ST1 and Vpre is not connected during Tsen); flowing a sensing current, via a first transistor, to the second power supply line via the third transistor ([0061], current flowing in the driving TFT DT (first transistor), and further refers to SEN is input at the on-level and charge voltage is stored in the sensing capacitor Cx via ST2); obtaining a slope indicative of an electron mobility based on change of a voltage level of the third node with respect to the second node ([0061] and figures 6-7, N2 increases (and thus a slope indicative of an electrode mobility) due to the current IDS flowing in the driving transistor. [0046], change amount of mobility of the driving TFT and further refers to compensation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Publication No. 2016/0189617 (hereinafter Park) in view of Nam.
Consider claim 1, Park teaches an organic light-emitting display device, comprising ([0039], OLED): a display panel in which a plurality of data lines and a plurality of gate lines are arranged to overlap each other and includes a plurality of subpixels which are adjacently arranged in areas in which the plurality of data lines and the plurality of gate lines overlap each other (Figure 1 and [0035], GL1-n; DL1-n and 110); a data driver that supplies a data signal to the plurality of data lines (Figure 1, data driver 120); a gate driver that supplies a gate signal to the plurality of gate lines (Figure 1, gate driver 130); and a timing controller that controls the data driver and the gate driver (Figure 1, timing controller 140) to cause the data driver to output black data during an initial section of a frame (Figure 13, BLK. See also figure 8, Black), output a sensing voltage through the plurality of data lines during a first section (Figure 13, REC and DATA[i]. See also figure 8, REC), output a compensation voltage during a second section (Figure 13 and [0085], Pre; data voltages can be copied just before the actual display of that specific frame (see also figure 11)), and outputs a data voltage during a third section (Figure 13, DATA), wherein the initial section, the first section, the second section and the third section are contiguous within the frame (Figure 13, BLK, REC, Pre and DATA), wherein a voltage level of the compensation voltage corresponds to a voltage level of the data signal (Figure 13 and [0085], Pre; data voltages can be copied just before the actual display of that specific frame (see also figure 11), wherein the data line supplies the sensing voltage in the first section (Figure 13, REC), the data line supplies the compensation voltage in the second section (Figure 13, Pre), the data line supplies the data voltage in the third section (Figure 13, DATA).
Park does not appear to specifically disclose wherein each of the plurality of subpixels includes: a first transistor in which a first electrode is connected to a first node connected to a first power supply line to which a high-potential voltage is supplied, a gate electrode is connected to a second node, and a second electrode is connected to a third node; a second transistor in which a first electrode is connected to the corresponding data line, a gate electrode is connected to the corresponding gate line, and a second electrode is connected to the second node; a third transistor in which a first electrode is connected to the third node, a gate electrode is connected to a sensing signal line, and a second electrode is connected to a second power supply line for supplying an initialization voltage, a capacitor that is connected between the second node and the third node; and an organic light emitting diode in which a first electrode is connected to the third node and a second electrode is connected to a low-potential voltage, wherein the data supplies the sensing voltage and the second power line supplies the initialization voltage in the first section, wherein when the second transistor is turned on, the data line supplies the sensing voltage to charge the second node and when the third transistor is turned on, the second power supply line supplies the initialization voltage to charge the third node, wherein when the second transistor is turned off and the second power supply line is electrically disconnected, the second node and the third node are in a floating state, and wherein the first transistor allows a sensing current to flow to the second power supply line via the third transistor, and a voltage level of the third node increases based on the sensing current at a certain slope indicative of an electron mobility of the first transistor.
However, in a related field of endeavor, Nam teaches an OLED display device including a sensor configured to sense a change amount of a mobility of the driving transistor (abstract) and further teaches wherein each of the plurality of subpixels includes: a first transistor in which a first electrode is connected to a first node connected to a first power supply line to which a high-potential voltage is supplied, a gate electrode is connected to a second node, and a second electrode is connected to a third node (Figure 6, DT is connected to EVDD, N1, N2); a second transistor in which a first electrode is connected to the corresponding data line, a gate electrode is connected to the corresponding gate line, and a second electrode is connected to the second node (Figure 6, ST1 is connected to 14A, SCAN and N1); a third transistor in which a first electrode is connected to the third node, a gate electrode is connected to a sensing signal line, and a second electrode is connected to a second power supply line for supplying an initialization voltage (Figures 6-7, ST2 is connected to N2, SEN(15B) and Vpre when SW1 is ON), a capacitor that is connected between the second node and the third node (Figures 6-7, Cst, N1 and N2); and an organic light emitting diode in which a first electrode is connected to the third node and a second electrode is connected to a low-potential voltage (Figure 6, OLED, N2 and EVSS), wherein the data supplies the sensing voltage and the second power line supplies the initialization voltage in the first section, wherein when the second transistor is turned on, the data line supplies the sensing voltage to charge the second node and when the third transistor is turned on, the second power supply line supplies the initialization voltage to charge the third node (Figures 6-7, ST1 and ST2 during Tpg when SW1 is ON), wherein when the second transistor is turned off and the second power supply line is electrically disconnected, the second node and the third node are in a floating state (Figures 6-7, Tsen period, ST1 is OFF and Vpre is disconnected), and wherein the first transistor allows a sensing current to flow to the second power supply line via the third transistor ([0061], current flowing in the driving TFT DT (first transistor), and further refers to SEN is input at the on-level and charge voltage is stored in the sensing capacitor Cx via ST2), and a voltage level of the third node increases based on the sensing current at a certain slope indicative of an electron mobility of the first transistor ([0061] and figures 6-7, N2 increases (and thus a slope indicative of an electrode mobility) due to the current IDS flowing in the driving transistor. [0046], change amount of mobility of the driving TFT and further refers to compensation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a sense circuit for a pixel as taught by Nam with the benefit the timing controller 11 finds out the change amount of the mobility of the driving TFT based on a digital sensing voltage Vsen received from the data driving circuit 12 and then finds out the change amount of the threshold voltage of the driving TFT based on the obtained change amount of the mobility. The timing controller 11 determines a gain value for compensating for the change in the mobility of the driving TFT and an offset value for compensating for the change in the threshold voltage of the driving TFT. Then, the timing controller 11 applies the gain value and the offset value to the input digital video data DATA and generates the digital compensation data MDATA, which will be applied to the pixels P as suggested by Nam in [0046] and figures 4-7.

Consider claim 3, Park and Nam teach all the limitation of claim 1. In addition, Park teaches an image analyzing circuit (Figure 11, elements 140 and 400) that includes a frame memory configured to store image data for each frame (Figure 11, memory 400) and a data processing circuit configured to extract first data corresponding to a first line of the display panel from the image data (Figure 11, figure 4 and [0068], changes the data and thus extract the data) and to determine the voltage level of the compensation voltage on the basis of the first data (Figure 11 and [0084], controller 140 controls the driving unit and performs a pixel compensation. [0085], controller copies data voltages).

Consider claim 4, Park and Nam teach all the limitations of claim 3. In addition, Park teaches the image analyzing circuit includes in which the voltage level of the compensation voltage is set for a grayscale value corresponding to the voltage level of the data signal (Figure 11 and [0085], copy data voltages).
Park does not appear to specifically disclose lookup table.
However, in a related field of endeavor, Nam teaches a display apparatus (abstract) and further teaches a lookup table ([0071]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a lookup table for correction as taught by Nam with the benefit that the invention may use relationship between the change amount of the mobility and the change amount of the threshold voltage through a previously determined lookup table as suggested by Nam in [0071].

Consider claim 5, Park and Nam teach all the limitations of claim 3. In addition, Park teaches the timing controller is supplied with information on the voltage level of the compensation voltage from the image analyzing circuit ([0085], controller copies data voltages).

Consider claim 7, Park and Nam teach all the limitations of claim 1. 
Park does not appear to specifically disclose the data driver further includes an analog-digital converter and the analog-digital converter, and is supplied with a voltage of the third node in the first section.
However, Nam teaches the data driver further includes an analog-digital converter (Figure 6, ADC) and the analog-digital converter, and is supplied with a voltage of the third node in the first section (Figures 6, ADC and ST2 during Tsam).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an ADC as taught by Nam with the benefit that the ADC converts the analog sensing voltage stored in the sensing capacitor Cx into the digital value Vsen and supplies the digital sensing voltage Vsen to the timing controller 11 as suggested by Nam in [0057].

Consider claim 8, Park and Nam teach all the limitations of claim 7. In addition, Nam teaches the timing controller supplies an image signal to the data driver (Figure 4, 11 and Mdata and 12) such that the image signal is corrected on the basis of the voltage of the third node and is supplied to the data driver [0046].

Consider claim 9, Park and Nam teach all the limitations of claim 1. In addition, Park teaches the initial section in time precedes the first section in time, the first section in time precedes the second section in time, and the second section in time precedes the third section in time (Figure 13, BLK, REC, Pre and DATA).

Consider claim 17, Park and Nam teach all the limitations of claim 1. In addition, Park teaches a voltage level of the black data during the initial section is lower than a voltage level of the sensing voltage during the first section ([0081], recovery data REC is not regular and swings. Figure 9 shows REC is white. Note that white data has higher voltage than black data as shown in figures 9-10). In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 18, Park and Nam teach all the limitations of claim 17.
Park’s figure 9 do not appear to specifically disclose the voltage level of the sensing voltage during the first section is lower than a voltage level of the compensation voltage during the second section.
However, Park teaches in [0081], recovery data REC is not regular and swings. Swings suggest high and low voltages. Thus, a low voltage is lower than a high compensation voltage (e.g. compensation voltage when the device display white)).
Therefore, it would have been obvious to obvious to one of the ordinary skill in the art before the effective filing date to provide a recovery data irregular as suggested by Park in [0081] since recovery data REC is applied to the driving transistor DRT of the subpixels to reset the driving transistor DRT in each of the subpixels to which the sensing signal is applied to detect the mobility during the blank time, just before the next frame. In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 19, Park and Nam teach all the limitations of claim 17. In addition, Park teaches the voltage level of the sensing voltage during the first section is greater than a voltage level of the compensation voltage during the second section ((Figure 9 shows REC is white and 1st line has a lower voltage than REC. Figure 11 and [0085], data voltages can be copied just before the actual display of that specific frame). In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 20, Park and Nam teach all the limitations of claim 19. In addition, Park teaches wherein the voltage level of the compensation voltage during the second section is greater than the voltage level of the black data during the initial section (Figure 9, 1st line has a high voltage. Note that black data comprises a low voltage as shown in figures 9-10). In addition, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Nam).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621